sAppeal *642Appeal from a decision of the Workers’ Compensation Board, filed June 2, 1977, which denied benefits. Claimant, a carpenter, last worked on Friday, March 29, 1974, lifting metal panels weighing between 50 and 100 pounds, although he had help with the larger panels. At that time he was 50 years of age. He testified that he had no recollection of any pain on the last day he worked. His wife testified that after work that night he told her he did not feel well and that his chest hurt. Early Monday morning, April 1, 1974, claimant suffered a coronary attack while in bed sleeping. The board denied claimant’s claim for benefits and this appeal ensued. Claimant’s attending physician initially signed a DB-450 form for disability benefits and stated that, in his opinion, the disability did not arise out of and in the course of employment. Later, after receiving several additional histories, he filed reports giving a causal relationship. The carrier’s consultant testified that there was no causal relationship between the disability and claimant’s employment. The board referred the matter to an impartial cardiologist who concluded that it was extremely unlikely that claimant’s cardiac arrest occurring on April 1, 1974 had anything to do with his work activity on March 29, 1974. It is well settled that questions of fact and credibility are within the sole province of the Workers’ Compensation Board to determine (Matter of Mennis v Amendes Co., 59 AD2d 794). The contradictory medical evidence was for the board to resolve (Matter of Moscarelli v Moscarelli Funeral Home, 55 AD2d 762), and considering the record in its entirety we find substantial evidence to sustain the board’s determination. We also reject claimant’s contention that the board erred in failing to hold the case compensable based upon the presumption of section 21 of the Workers’ Compensation Law (see Matter of Posenato v Rockland Bus Lines, 59 AD2d 818). Decision affirmed, without costs. Mahoney, P. J., Sweeney, Larkin, Mikoll and Herlihy, JJ., concur.